Citation Nr: 9911032	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-29 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.  

2.  Entitlement to special monthly compensation due to loss 
of use of the right foot.  

3.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1968 
to June 1970.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO), and 
it was remanded in June 1998 for the purpose of affording the 
appellant an opportunity to present arguments at a Travel 
Board hearing.  

Following the Board's decision as to the issues listed above, 
the issue of entitlement to special monthly compensation 
based on the need of aid and attendance of another person is 
the subject of a remand.  


FINDINGS OF FACT

1.  There is no competent evidence of cardiovascular disease 
in service or within the first year after service, or of a 
nexus between the appellant's current coronary artery disease 
and either inservice disease or injury or the appellant's 
service-connected residuals of a right knee arthroplasty due 
to Reiter's Syndrome.  

2.  The appellant is service connected for the following 
disabilities: residuals of a right total hip replacement due 
to Reiter's Syndrome, rated 50 percent disabling; residuals 
of a left total hip replacement due to Reiter's Syndrome, 
rated 30 percent disabling; residuals of a right total knee 
arthroplasty due to Reiter's Syndrome, rated 30 percent 
disabling; residuals of a left total knee arthroplasty due to 
Reiter's Syndrome, rated 30 percent disabling; limitation of 
motion of the right ankle with triple arthrodesis, rated 20 
percent disabling; limitation of motion of the left ankle due 
to Reiter's Syndrome, rated 20 percent disabling; Reiter's 
Syndrome of the right hand, rated 10 percent disabling; 
Reiter's Syndrome of the left hand, rated 10 percent 
disabling; limitation of motion in the cervical spine, rated 
10 percent disabling; limitation of motion in the cervical 
spine, rated 10 percent disabling; and a left varicocele, 
rated noncompensable.  

3.  The combined evaluation for the appellant's service-
connected disabilities of both lower extremities (89 
percent), coupled with a bilateral factor of 8.9 percent, is 
100 percent.  

4.  The appellant is shown to have loss of use of his right 
foot.  

5.  The appellant's has loss of use of his right lower 
extremity along with residuals of organic disease or injury, 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of a wheelchair.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for coronary artery disease.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309, 3.310(a) (1998).  

2.  The criteria for special monthly compensation by reason 
of loss of use of the right foot have been met. 38 U.S.C.A. 
§§ 1114(k), 5107 (West 1991); 38 C.F.R. §§ 3.350 (a)(2), 4.63 
(1998).  

3.  The legal criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing have been met. 38 U.S.C.A. §§ 2101, 5107 (West 1991); 
38 C.F.R. § 3.809 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is service connected for the following 
disabilities: residuals of a right total hip replacement due 
to Reiter's Syndrome, rated 50 percent disabling; residuals 
of a left total hip replacement due to Reiter's Syndrome, 
rated 30 percent disabling; residuals of a right total knee 
arthroplasty due to Reiter's Syndrome, rated 30 percent 
disabling; residuals of a left total knee arthroplasty due to 
Reiter's Syndrome, rated 30 percent disabling; limitation of 
motion of the right ankle with triple arthrodesis, rated 20 
percent disabling; limitation of motion of the left ankle due 
to Reiter's Syndrome, rated 20 percent disabling; Reiter's 
Syndrome of the right hand, rated 10 percent disabling; 
Reiter's Syndrome of the left hand, rated 10 percent 
disabling; limitation of motion in the cervical spine, rated 
10 percent disabling; limitation of motion in the cervical 
spine, rated 10 percent disabling; and a left varicocele, 
rated noncompensable.  The combined evaluation for the 
appellant's service-connected disabilities of both lower 
extremities (89 percent), coupled with a bilateral factor of 
8.9 percent, is 100 percent.  

While the appellant has been recently diagnosed with 
rheumatoid arthritis in multiple joints, the Board notes that 
he is service connected for disabilities in both ankles, both 
knees, both hips, and both hands, which are all listed as 
related to Reiter's Syndrome.  Our review of the file shows 
that the veteran is service connected for multiple joint 
disease irrespective of the differing diagnoses of the 
disease process.  Because he is service-connected for 
disability/disease in the above noted joints, the Board will 
evaluate his claims with regard to joint disability without 
distinguishing whether the underlying disease is Reiter's 
Syndrome or rheumatoid arthritis.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  Nothing in this 
section shall be construed as shifting from the claimant to 
the Secretary the burden specified in subsection (a) of this 
section.  38 U.S.C.A. § 5107 (b).  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  Coronary Artery Disease

The appellant argues that his service-connected residuals of 
right knee arthroplasty due to Reiter's Syndrome is 
responsible for his coronary artery disease because the 
medication (Prednisone) he takes for his joint disease, which 
he claims is really rheumatoid arthritis, is known to have a 
side affect of coronary artery disease.  He also contended at 
his November 1998 Travel Board hearing that the stress of 
dealing with rheumatoid arthritis/Reiter's Syndrome for 30 
years has caused a big strain of his heart, thereby 
contributing to the development of his cardiovascular 
problems.  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet App 
439 (1995), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
Moreover, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for coronary artery disease.  While the first 
element required to show a well-grounded claim is met because 
the medical evidence shows that the appellant has coronary 
artery disease, the other elements for a well-grounded claim 
are not met.  The second element of Caluza is not met because 
the service medical records do not show that cardiovascular 
disease was present in service, nor is the medical evidence 
of manifestation of cardiovascular disease within the first 
year after the appellant's separation from service.  The 
third element of Caluza and the second element of Jones are 
also not met because the appellant fails to show the required 
nexus between his current coronary artery disease and any 
injury or disease in service or any service-connected 
disability, including his residuals of a right knee 
arthroplasty due to Reiter's Syndrome.  There is no medical 
evidence establishing a link of the coronary artery disease 
to the appellant's active military service or to a service-
connected disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his coronary artery 
disease, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
his coronary artery disease to service or to a service-
connected disability.  Consequently, his lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for coronary 
artery disease is plausible or otherwise well grounded.  
Therefore, it must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
September 1997.  Unlike the situation in Robinette, he has 
not put VA on notice of the existence of any specific 
evidence that, if submitted, could make this claim well 
grounded.  
Although the RO did not specifically state that it denied the 
appellant's claim for service connection for coronary artery 
disease on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to him.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  

II.  Special Monthly Compensation

The appellant claims that he is entitled to special monthly 
compensation on the basis that he has loss of use of his 
right foot.  The Board finds this claim to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) because the 
evidence shows that he requires a wheelchair to get around.  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Special monthly compensation is payable for each anatomical 
loss or loss of use of one hand, one foot, both buttocks, one 
or more creative organs, blindness of one eye having only 
light perception, deafness of both ears, having absence of 
air and bone conduction, or complete organic aphonia with 
constant inability to communicate by speech.  This special 
compensation is payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability, provided that the combined rate of compensation 
does not exceed the monthly rate set forth in 38 U.S.C. 
1114(l) when authorized in conjunction with any of the 
provisions of 38 U.S.C. 1114(a) through (j) or (s).  38 
U.S.C. 1114(k); 38 C.F.R. § 3.350(a).  

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  For example: extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of 2 major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of 
use of the hand or foot involved; or (b) complete paralysis 
of the external popliteal nerve (common peroneal) and 
consequent, footdrop, accompanied by characteristic organic 
changes including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§§ 3.350(a)(2), 4.63.  

In reviewing the evidence presented, the Board notes that the 
appellant has undergone total replacement of his right hip 
and knee and triple arthrodesis of the right ankle.  
Additionally, a May 1997 VA aid and attendance examination 
indicated that the appellant required a wheelchair for 
locomotion, and a private physician, W. D. Blackburn, M.D., 
reported in an October 1997 statement that the appellant 
required a motorized wheelchair because he could not 
ambulate.  At his November 1998 Travel Board hearing, the 
appellant used a motorized wheelchair to get around, and it 
was the opinion of the VA Board member who conducted the 
hearing that the appellant appeared to have loss of use of 
his right foot.  Based on this evidence, the Board has 
determined that there is an approximate balance between the 
positive and negative evidence with regard to whether the 
appellant has loss of use of his right foot.  Because a 
veteran is extended the benefit of the doubt when the 
evidence is in equipoise, under 38 U.S.C.A. § 5107(b), the 
Board finds that the appellant is entitled to special monthly 
compensation for the loss of use of his right foot.  

II.  Special Adaptive Housing

The appellant contends that he is entitled to special 
adaptive housing because he is able to ambulate only a few 
feet at a time on his own and requires a wheelchair for 
normal locomotion.  Recent medical evidence of record shows 
that he uses a wheelchair and has significant difficulty 
ambulating on his own.  Under these circumstances, the Board 
finds that his claim of entitlement to certificates of 
eligibility for assistance in acquiring specially adapted 
housing is well grounded. See 38 U.S.C.A. §§ 2101(a), 
3901(1), 5107 (West 1991); 38 C.F.R. §§ 3.808, 3.809 (1996); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  No further assistance is 
required to comply with the duty to assist.  38 C.F.R. § 
3.159.  

Under VA law, assistance may be provided to a veteran in 
acquiring a suitable housing unit with special fixtures or 
movable facilities made necessary by the nature of the 
veteran's disability, and necessary land therefor.  However, 
such assistance may be provided only in instances where the 
veteran is entitled to compensation for a permanent and total 
service-connected disability due to the loss, or loss of use, 
of both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or to blindness in both eyes, having only light perception, 
plus loss or loss of use of one lower extremity; or to the 
loss or loss of use of one lower extremity together with (A) 
residuals of organic disease or injury, or (B) the loss or 
loss of use of one upper extremity, which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  

Under the applicable regulations, locomotion is deemed 
"precluded" where there is a necessity for regular and 
constant use of a wheelchair, braces, crutches, or canes as a 
normal mode of locomotion, even though occasional locomotion 
by other methods may be possible. 38 C.F.R. § 3.809(d).  

Because the appellant's disabilities of his lower extremities 
are 100 percent disabling, and he has loss of use of his 
right foot, it must be determined whether he meets any of the 
other criteria for eligibility for special adaptive housing.  

The Board finds both credible and persuasive statements in 
the file from the appellant and his representative to the 
effect that the appellant is functionally confined to a 
wheelchair.  The Board notes that the May 1997 VA aid and 
attendance examination report indicated that the appellant 
required a wheelchair for locomotion, and that the October 
1997 medical statement from Dr. Blackburn stated that the 
appellant required a motorized wheelchair because he could 
not ambulate.  This was also borne out by observation at the 
appellant's November 1998 Travel Board hearing.  Therefore, 
the Board is satisfied that the appellant's service-connected 
disabilities in the lower extremities affect the functions of 
balance and propulsion as to preclude locomotion without the 
aid of a wheelchair.  Because he has loss of use of the right 
foot and requires a motorized wheelchair for locomotion as a 
result of his service-connected disabilities of the lower 
extremities, the Board finds that he is entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing pursuant to 38 U.S.C.A. §§ 
2101(a)(3).  


ORDER

The claim for service connection for coronary artery disease 
is denied.  

Special monthly compensation due to the loss of use of the 
right foot is granted, subject to the laws and regulations 
pertaining to the award of monetary benefits.  

The claim for a certificate of eligibility for assistance in 
acquiring specially adapted housing is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  


REMAND

The Board notes that a September 1997 rating decision denied 
the appellant's claim of entitlement to special monthly 
compensation based on the need of aid and attendance of 
another person.  He filed a Notice of Disagreement (NOD) with 
that denial in June 1997, but the RO has not issued him a 
Statement of the Case on the issue.  Under the Court's 
holding in Manlincon v. West, No. 97-1467 (U.S. Vet. App. 
Mar. 12, 1999), the June 1997 NOD initiated review by the 
Board of the RO's denial of the aid and attendance claim, and 
the issue must be remanded to have the RO issue a Statement 
of the Case regarding the claim.  Because an appeal of the 
issue has not been perfected by the appellant, the Board does 
not have jurisdiction of the issue.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  In order to insure that the appellant 
receives his procedural due process rights and fair process 
rights, the Board finds that the claim of entitlement to 
special monthly compensation due to the aid and attendance of 
another person must be remanded for the following action:  

The RO should issue the appellant and his 
representative a Statement of the Case with 
regard to the appellant's claim of entitlement 
to special monthly compensation due to the need 
for the aid and attendance of another person.  
They should be informed of the requirement of 
filing a timely substantive appeal subsequent 
to receipt of a Statement of the Case, in order 
to perfect the claim and thereby place it 
within the jurisdiction of the Board.  They 
should be afforded the appropriate period of 
time in which to file a substantive appeal 
after they have been issued the Statement of 
the Case.  

The Board expresses its appreciation in advance to the RO for 
its assistance in undertaking the requested action and trusts 
that this action will be attended to in an expeditious manner 
as mandated by the Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 

(West Supp. 1998) (Historical and Statutory Notes) and VBA's 
Adjudication Procedure Manual, M21-1, Part IV.  No additional 
action is required by the appellant until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

